Worrill, J.
While it is true that findings of fact, made by the State Board of Workmen’s Compensation, are,' in the absence of fraud, conclusive upon the courts where there is any evidence to support them, nevertheless, construing the testimony as a whole adduced upon the hearing of this workmen’s compensation case before the director, and upon which evidence the full board based its findings and award, the finding that the claimant was only partially dependent upon the deceased was demanded, as a matter of law, and the award of the full board based on total dependency was not authorized, and the superior court erred in not remanding the case to the board in order that findings and an award based on such partial dependency and under the formula provided in the Code, Ann. Supp. i 114-413(c) could be made.,

Judgment reversed.


Sutton, C.J., and Felton, J., concur.

Edgar A. Neely Jr., Neely, Marshall & Greene, for plaintiffs in error.
Anthony A. May, Bennet, Peacock & Perry, for defendant.